Case: 19-40604      Document: 00515323442         Page: 1    Date Filed: 02/27/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals

                                    No. 19-40604
                                                                               Fifth Circuit

                                                                             FILED
                                  Summary Calendar                    February 27, 2020
                                                                        Lyle W. Cayce
UNITED STATES OF AMERICA,                                                    Clerk


                                                 Plaintiff-Appellee

v.

LUIS RANGEL FRIAS, also known as Mario Pedraza,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                            USDC No. 4:06-CR-315-11


Before KING, GRAVES, and WILLETT, Circuit Judges.
PER CURIAM: *
       Luis Rangel Frias, federal prisoner # 14131-078, appeals the district
court’s denial of his Federal Rule of Civil Procedure 60(d)(3) motion for relief
from the 2007 judgment convicting him of, and sentencing him for, conspiracy
to possess with the intent to manufacture and distribute methamphetamine
and possession of a firearm in furtherance of a drug trafficking crime. He
argues that the district court erred in determining that Rule 60(d)(3) did not


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-40604    Document: 00515323442      Page: 2   Date Filed: 02/27/2020


                                 No. 19-40604

apply in criminal proceedings and in failing to take into consideration his
allegations of fraud on the court based on impermissible misrepresentations
by law enforcement in the warrant affidavit, which he contends resulted in his
involuntary guilty plea.
      Rule 60 does not apply in criminal proceedings. See United States v.
O’Keefe, 169 F.3d 281, 289 (5th Cir. 1999); FED. R. CIV. P. 1. Thus, the district
court did not err in denying Frias’s Rule 60(d)(3) motion on this basis.
Moreover, because Frias’s Rule 60(d)(3) motion sought vacatur of his criminal
judgment on the same underlying basis that he unsuccessfully alleged in his
prior 28 U.S.C. § 2255 motion, the motion was properly construed as an
unauthorized successive § 2255 motion, which the district court lacked
jurisdiction to consider. See 28 U.S.C. § 2244(b)(3)(A); § 2255(h); Gonzalez v.
Crosby, 545 U.S. 524, 531-32 (2005); United States v. Key, 205 F.3d 773, 774
(5th Cir. 2000).
      Accordingly, the district court’s judgment is AFFIRMED. See Sojourner
T v. Edwards, 974 F.2d 27, 30 (5th Cir. 1992).




                                       2